UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6665


JOSEPH NOBREGA,

                  Petitioner - Appellant,

             v.

GEORGE M. HINKLE, Warden,

                  Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:08-cv-00381-LO-JFA)


Submitted:    July 15, 2009                 Decided:   August 6, 2009


Before MICHAEL, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph Nobrega, Appellant Pro Se. Eugene Paul Murphy, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Joseph Nobrega seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues     a    certificate       of     appealability.              See       28    U.S.C.

§ 2253(c)(1) (2006).            A certificate of appealability will not

issue    absent     “a   substantial          showing       of    the    denial       of     a

constitutional right.”           Id. § 2253(c)(2).               A prisoner satisfies

this    standard    by   demonstrating            that    reasonable     jurists      would

find that any assessment of the constitutional claims by the

district court is debatable or wrong and that any dispositive

procedural ruling by the district court is likewise debatable.

See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84   (4th     Cir.   2001).        We    have    independently         reviewed        the

record   and     conclude      that    Nobrega      has    not    made   the     requisite

showing.       Accordingly, we deny a certificate of appealability

and dismiss the appeal.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before    the    court       and    argument      would     not      aid    the

decisional process.

                                                                                 DISMISSED




                                             2